                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                        :
                                                :             CRIMINAL NO.
      v.                                        :             18-CR-316 (JCH)
                                                :
FRANK MOSS,                                     :             JULY 17, 2019
    Defendant.                                  :


           RULING RE DEFENDANT’S MOTION TO DISMISS (DOC. NO. 23)

I.    INTRODUCTION

      Now before the court is defendant Frank Moss’ Motion to Dismiss (Doc. No. 23).

Moss moves to dismiss the present Indictment pursuant to Federal Rule of Criminal

Procedure 12(b) and the Second, Fifth, and Eighth Amendments to the United States

Constitution. See Motion to Dismiss Indictment (Doc. No. 23) at 1. Moss argues that

the statute under which he is charged is unconstitutionally vague, both on its face and

as applied to him, and that the statute further violates both the Second and Eighth

Amendments.

      For the reasons that follow, the Motion to Dismiss is denied.

II.   BACKGROUND

      The Indictment alleges that, between June 2017 and November 2017, Moss

purchased 11 firearms. See Indictment (Doc. No. 1) ¶¶ 1–8. Counts One through

Eight of the Indictment charge Moss with making a false statement in connection with

each purchase of eleven firearms, in violation of sections 922(a)(6) and 924(a)(2) of




                                            1
title 18 of the United States Code.1 See id. Counts Nine through Fifteen of the

Indictment charge Moss with unlawful possession of the same firearms by a person who

is an unlawful user of, or addicted to, any controlled substance, in violation of sections

922(g)(3) and 924(a)(2) of title 18 of the United States Code. See id. ¶¶ 9–15.

III.    DISCUSSION

        A.       Facial Vagueness Challenge

        The main thrust of Moss’ Motion to Dismiss is his argument that section 922(g)(3)

is unconstitutionally vague on its face. See Mem. in Supp. (Doc. No. 24) at 3. Section

922(g)(3) provides that:

        it shall be unlawful for any person . . . who is an unlawful user of or addicted
        to any controlled substance (as defined in section 102 of the Controlled
        Substances Act (21 U.S.C. 802)) . . . to ship or transport in interstate or
        foreign commerce, or possess in or affecting commerce, any firearm or
        ammunition; or to receive any firearm or ammunition which has been
        shipped or transported in interstate or foreign commerce.

18 U.S.C. § 922(g). Moss argues that a facial challenge to the statute is appropriate in

this case because (1) the uncertainty of the statute “threatens to inhibit the exercise of

constitutionally protected rights,” see Mem. in Supp. at 4, and (2) the Supreme Court’s

recent decision in Johnson v. United States, 135 S.Ct. 2551 (2015), establishes that a

statute can be facially challenged when it is “hopelessly indeterminate,” even if the

challenger cannot establish that it is vague in all of its applications. Mem. in Supp. at 5.




        1    In relevant part, Section 922(a)(6) provides that “it shall be unlawful . . . for any person in
connection with the acquisition or attempted acquisition of any firearm or ammunition from a licensed
importer, licensed manufacturer, licensed dealer, or licensed collector, knowingly to make any false or
fictitious oral or written statement.” 18 U.S.C. § 922(a)(6). Section 922(a)(2) provides that “[w]hoever
knowingly violates subsection (a)(6), (d), (g), (h), (i), (j), or (o) of section 922 shall be fined as provided in
this title, imprisoned not more than 10 years, or both. 18 U.S.C. § 924(a)(2).

                                                        2
The government responds that “[t]he case law makes clear that a facial challenge

cannot be brought against [s]ection 922(g)(3).” Mem. in Opp. at 6.

       Vagueness challenges like that of Moss are rooted in the Fifth Amendment’s

requirement that “[n]o person shall . . . be deprived of life, liberty, or property, without

due process of law.” Johnson v. United States, 135 S. Ct. 2551, 2556 (2015). “[T]he

Government violates this guarantee by taking away someone's life, liberty, or property

under a criminal law so vague that it fails to give ordinary people fair notice of the

conduct it punishes, or so standardless that it invites arbitrary enforcement.” Id.

       Moss argues that, because section 922(g)(3) “plainly implicates the Second

Amendment and thus triggers heightened Constitutional scrutiny,” he may bring a facial

challenge against the statute. See Mem. in Supp. at 4 (emphasis omitted) (citing New

York State Rifle & Pistol Ass'n, Inc. v. Cuomo, 804 F.3d 242, 265 (2d Cir. 2015)). The

court disagrees. Not all regulation concerning firearms automatically implicates Second

Amendment rights. While the Second Circuit has noted that “[s]tatutes carrying criminal

penalties or implicating the exercise of constitutional rights . . . are subject to a ‘more

stringent’ vagueness standard than are civil or economic regulations,” see New York

State Rifle & Pistol Ass'n, Inc. v. Cuomo, 804 F.3d 242, 265 (2d Cir. 2015), the Court

has also made clear that a threshold question in the Second Amendment context is

“whether the challenged legislation impinges upon conduct protected by the Second

Amendment,” id. at 254.

       The Supreme Court, in District of Columbia v. Heller, 554 U.S. 570 (2008), held

that the Second Amendment conferred an individual right to keep and bear arms.

However, the Court emphasized that “the right secured by the Second Amendment is



                                               3
not unlimited,” 554 U.S. at 626, and that “nothing in [the] opinion should be taken to cast

doubt on longstanding prohibitions on the possession of firearms,” id. at 626–27; see

also id. at 644 (Stevens, J., dissenting) (arguing that the majority “limit[ed] the protected

class to ‘law-abiding, responsible citizens’”). Thus, while Heller recognized a right to

keep and bear arms in the home, it simultaneously recognized that longstanding

prohibitions on the possession of firearms—like the one expressed in section

922(g)(3)— did not implicate that right. This court concludes, therefore, that the statute

Moss seeks to challenge does not “impinge[ ] upon conduct protected by the Second

Amendment,” such that a facial challenge in the fundamental rights context is

permissible. See NY State Rifle, 804 F.3d at 254.

       Moss’ second argument is that, following the Supreme Court’s decision in

Johnson, facial challenges may be brought outside of the fundamental rights context.

Historically, the Supreme Court had held that a facial challenge could succeed “only if

the [challenged] enactment is impermissibly vague in all of its applications.” Vill. of

Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495 (1982). In

Johnson, however, the Court concluded that its “holdings squarely contradict the theory

that a vague provision is constitutional merely because there is some conduct that

clearly falls within the provision's grasp.” Johnson, 135 S.Ct. at 2561.

       Moss argues that Johnson stands for the proposition that facial challenges may

be brought outside of the fundamental-rights context. See Mem. in Supp. at 5.

However, that conclusion is, at best, an implied holding of the case. While the residual

clause of the Armed Career Criminal Act (“ACCA”) did not plainly implicate a




                                              4
fundamental constitutional right, the Supreme Court did not expressly articulate a broad

expansion of allowable facial challenges outside of Johnson’s unique context.

       Indeed, a fuller reading of Johnson makes clear that “much of the Court’s

analysis . . . deal[t] with a statute that is in key respects sui generis.” United States v.

Cook, 914 F.3d 545, 553 (7th Cir. 2019). In Johnson, the Supreme Court struck down

as vague ACCA’s “residual clause.” See Johnson, 135 S. Ct. at 2563. That clause

defined, as a “violent felony,” any felony that “otherwise involves conduct that presents

a serious potential risk of physical injury to another.” Id. at 2555–56. The Court made

clear that two unique features of the residual clause rendered it vague: (1) the difficulty

in establishing the risk of physical injury posed by a “judicially imagined ordinary case”

of an offense and (2) the application of an “imprecise serious potential risk standard

. . . to a judge-imagined abstraction.” Id. at 2557–58. To determine whether the

residual clause applied in a particular case, courts first had to define a generic version

of the charged offense and determine the potential risk of physical injury inherent in that

abstract offense. Courts then had to determine whether the potential for risk in the

abstract offense was “serious,” such that it sufficed to categorically label the offense a

“violent felony.” See id. at 2557 (“Deciding whether the residual clause covers a crime

thus requires a court to picture the kind of conduct that the crime involves in ‘the

ordinary case,’ and to judge whether that abstraction presents a serious potential risk of

physical injury.”).

       The Supreme Court’s vagueness concerns in Johnson, therefore, were specific

to the indeterminacy caused by the combination of the clause’s language and the

categorical approach employed by courts in determining whether an offense is a



                                              5
qualifying predicate felony under ACCA. See Taylor v. United States, 495 U.S. 575,

602 (1990). Indeed, the Court took great pains to differentiate the residual clause from

“laws that call for the application of a qualitative standard such as ‘substantial risk’ to

real-world conduct.” Johnson, 135 S.Ct. at 2561 (concluding that, “as a general matter,

we do not doubt the constitutionality of [such] laws . . . the law is full of instances where

a man's fate depends on his estimating rightly . . . some matter of degree.” (second

ellipses in original) (quotation omitted).

        In a decision published after Johnson and the related case, Sessions v. Dimaya,

138 S. Ct. 1204 (2018), the Second Circuit adhered to the view that “[a] facial challenge

is ‘the most difficult challenge to mount successfully’ because, as a general matter, ‘the

challenger must establish that no set of circumstances exists under which the Act would

be valid.’” Copeland v. Vance, 893 F.3d 101, 110 (2d Cir. 2018) (quoting United States

v. Salerno, 481 U.S. 739, 745 (1987)), cert. denied, No. 18-918, 2019 WL 234936 (U.S.

June 17, 2019).2 In a footnote, the Second Circuit noted that “in certain exceptional

circumstances not present here, a criminal statute may be struck down as facially vague

even where it has some valid applications.” Id. at 111 n.2 (emphasis added) (citing

Johnson, 135 S.Ct. at 2557–60).

        In his supplemental briefing, Moss argues that, insofar as Copeland references

Johnson, the decision is “non-binding (and unpersuasive) dicta on an issue never

briefed by the [Copeland] parties.” See Supplemental Memorandum ins Support of




          2 Neither the government nor Moss identified or analyzed Copeland or its relationship to Johnson

in their original filings. The court ordered additional briefing on the Copeland decision. See
Supplemental Memorandum in Support of Motion to Dismiss (“Def.’s Suppl. Br.”) (Doc. No. 50);
Government’s Supplemental Brief (“Govt.’s Suppl. Br.”) (Doc. No. 51).

                                                    6
Motion to Dismiss (“Def.’s Suppl. Br.”) (Doc. No. 50) at 1. The court disagrees. First,

the Copeland court’s discussion of the correct standard to apply to facial challenges

was not dicta. The court found that “determining whether the plaintiffs’ vagueness claim

should be understood as an as-applied challenge or a facial challenge” was “key to

deciding th[e] case.” Copeland, 893 F.3d at 107. While the plaintiffs in Copeland

argued that their challenge to the relevant statute was “as applied,” the Second Circuit

disagreed, concluding that the challenge was in fact a facial challenge. See id. Indeed,

the Second Circuit’s view, that the “comprehensive” “no set of circumstances” standard

applied, was the basis for its conclusion that “a facial challenger must show that every

prior enforcement action against her was unconstitutional.” Copeland, 893 F.3d at 111.

       There are clearly many circumstances in which the wording of section 922(g)(3)

would be valid, including, for example, criminalizing possession of a firearm while under

the influence of controlled substances, such as immediately after using heroin. While

Moss’ arguments raise questions as to the continued viability of the “no set of

circumstances” standard following Johnson, see Def.’s Suppl. Br. at 6–9, this court

concludes that section 922(g)(3) does not qualify as an “exceptional circumstance[ ],”

Copeland, 893 F.3d. at 111 n.2, like the statute before the Supreme Court in Johnson.

See Johnson, 135 S. Ct. at 2557 (noting that “[t]wo features of the residual clause

conspire to make it unconstitutional”).

       Moreover, even if the “no set of circumstances” standard no longer applies to

facial vagueness claims after Johnson, this court reads Copeland as standing for the

proposition that any such expansion of the availability of facial challenges was limited.

See Copeland, 893 F.3d at 111 n.2 (“[I]n certain exceptional circumstances not present



                                             7
here, a criminal statute may be struck down as facially vague even where it has some

valid applications.”). Specifically, Copeland read Johnson as limiting the availability of

facial challenges to criminal statutes to a unique set of circumstances present in cases

involving the application of ambiguous standards to abstract, judge-defined crimes.

This reading of Copeland comports with the Supreme Court’s differentiation between

ACCA’s residual clause and “laws that call for the application of a qualitative standard

such as ‘substantial risk’ to real-world conduct.” Johnson, 135 S.Ct. at 2561. Section

922(g)(3) does not require courts to engage in any interpretation of abstract or “generic

case” analysis, as did the categorical approach at issue in Johnson. Rather, section

922(g)(3) requires a determination of whether someone is a “user of” or “addicted to” a

controlled substance in the context of real-world conduct. In light of the Second

Circuit’s analysis of Johnson, and Johnson’s differentiation between the unique nature

of the residual clause in the context of the categorical approach, see supra at 4–5, the

court concludes that the “unique set of circumstances” allowing for a facial challenge in

Johnson are absent in this case.3 Moss’ facial challenge is denied.

        B.      As-Applied Vagueness Challenge

        Moss also brings an as-applied challenge to section 922(g)(3). “[T]he essence of

an ordinary ‘as-applied’ claim, [is that] the challenger asserts that a law cannot

constitutionally be applied to the challenger’s individual circumstances. The claim is

typically that the statute provided insufficient notice that her conduct was illegal.”

Copeland, 893 F.3d at 110.



        3As the government noted in its Supplemental Brief, other courts have similarly held that
Johnson’s expansion of the availability of facial challenges was limited to the unique context of the
categorical approach. See Govt.’s Suppl. Br. (Doc. No. 51) at 6–8 (collecting cases).

                                                     8
       Here, the court is without the necessary facts to rule on such a challenge.

Indeed, Moss states that the “anticipated facts of this case” warrant finding the statute

vague as-applied to him. See Mem. in Supp. at 13. However, anticipated facts are little

more than educated guesswork. The court is without any of those “facts.” Nor does the

court have any details as to Moss’ alleged conduct, beyond the four corners of the

Indictment, which is sufficiently, but not overly, detailed. Because the court has an

insufficient factual basis upon which to decide the as-applied challenge at this stage, the

challenge is denied without prejudice to renew at a later date.

       C.     Second Amendment Challenge

       Moss further argues that section 922(g)(3) unconstitutionally violates the Second

Amendment. See Mem. in Supp. at 11. He argues that the law goes “to the heart” of

the Second Amendment by precluding the right to firearm ownership in the home for the

purpose of self-defense. Id. The argument is without merit. As noted above, the

Supreme Court specifically noted in Heller that “nothing in our opinion should be taken

to cast doubt on longstanding prohibitions on the possession of firearms by felons and

the mentally ill, or laws forbidding the carrying of firearms in sensitive places such as

schools and government buildings, or laws imposing conditions and qualifications on the

commercial sale of arms.” Id. at 626–27. The government correctly cites to other

Circuits that have held that section 922(g)(3) is constitutional under the Second

Amendment. See Mem. in Opp. at 12–13; see also United States v. Seay, 620 F.3d

919, 925 (8th Cir. 2010) (“in passing § 922(g)(3), Congress expressed its intention to

“keep firearms out of the possession of drug abusers, a dangerous class of

individuals.”); United States v. Dugan, 657 F.3d 998, 999 (9th Cir. 2011) ([W]e see the



                                             9
same amount of danger in allowing habitual drug users to traffic in firearms as we see in

allowing felons and mentally ill people to do so.”); United States v. Yancey, 621 F.3d

681, 686 (7th Cir. 2010) (“[T]he connection between chronic drug abuse and violent

crime . . . illuminate[s] the nexus between Congress's attempt to keep firearms away

from habitual drug abusers and its goal of reducing violent crime.”). The court finds the

cited cases persuasive, and nothing in Moss’ argument convinces this court that it

should “depart company from every other court to examine [section] 922(g)(3) following

Heller” in finding that the provision is constitutional. Seay, 620 F.3d at 925.

       Because the court concludes that a conviction under section 922(g)(3) falls within

the presumptively valid “longstanding prohibitions” excluded from Second Amendment

protection in Heller, Moss’ Second Amendment challenge to the Indictment is denied.

       D.     Eighth Amendment Challenge

       Finally, Moss argues that the Indictment violates the Eighth Amendment to the

United States Constitution. Moss argues that section 922(g)(3) “criminalizes not any

unlawful action . . . but rather [Moss’] status.” See Reply at 9. Citing to Robinson v.

California, 370 U.S. 660, 667 (1962), Moss argues that section 922(g)(3) criminally

punishes persons addicted to controlled substances “merely for being addicted to a

controlled substance.” Mem. in. Supp. at 12. Moss concedes that “[a]n addict who

commits an affirmative illegal act” may constitutionally be punished. See id. (quoting

Smith v. Follette, 445 F.2d 955, 961 (2d. Cir. 1971). He argues, however, that “mere

ongoing possession of a handgun” is not sufficient to be an “affirmative illegal act.” Id.

       The government responds that Robinson is inapposite, because that case dealt

with an offense that criminalized the offense of being addicted to the use of narcotics.



                                             10
See Mem. in Opp. at 17. Moreover, the government argues that section 922(g)(3)

“punishes the affirmative action of possession of a firearm while being . . . addicted to a

controlled substance.” Id. at 18.

       The court finds the government’s argument persuasive. The criminal law often

views “mere possession” as an affirmative act subject to criminal penalty. Possession

under one circumstance—for example with a prescription—may be legal, whereas

possession in another circumstance—without a prescription—may be illegal. An

example of such a situation would be a comparison of post-surgery oxycodone use

under direction of a physician, with use of oxycodone purchased illegally and without a

prescription. Section 922(g)(3) punishes an affirmative act of possession of a firearm

under the condition that a person is addicted to, or a user of, a controlled substance. It

does not punish someone merely for being a user of, or addicted to, such a substance.

Moss’ Eighth Amendment challenge is therefore denied.

IV.    CONCLUSION

       For the foregoing reasons, Moss’ Motion to Dismiss (Doc. No. 23) is DENIED.

SO ORDERED

       Dated at New Haven, Connecticut this 17th day of July 2019.



                                                 /s/ Janet C. Hall
                                                 Janet C. Hall
                                                 United States District Judge




                                            11
